     Case 6:20-mj-01714-GJK Document 2 Filed 09/30/20 Page 1 of 1 PageID 11


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                             Case No. 6:20-1714 GJK

RONNIE MAGREHBI

                                                                    AUSA: Jackson Boggs
                                                                    Defense Atty.: Roger Weeden

 U.S. MAGISTRATE     Gregory J. Kelly       DATE/TIME      Sept. 30, 2020
 JUDGE               Courtroom 3C                          1:48-1:57 = 09 mins
 DEPUTY CLERK        Kim Anderson           RECORDING      Digital
                                                           Orlando_Digital_Transcripts@flmd.uscourts.gov

 INTERPRETER                                PTS/PROB.      Ebonie Henderson


                              CLERK=S MINUTES
                INITIAL APPEARANCE ON RULE 5C/BOND HEARING
DEFENDANT TAKEN INTO FEDERAL CUSTODY TODAY


Case called, appearances made, procedural setting by Court
Dft advised of his rights
Dft has retained counsel
No issue as to identity
Gov summarizes charge(s)/penalties
Gov does not seek detention requests release on conditions stated
Dft has no objection to conditions stated
Court advises dft of conditions
Dft waives PE hearing
Dft advised of rule 20 transfer
Court adjourned
